     Case 3:19-cv-01111-JM-RBB Document 13 Filed 08/22/19 PageID.56 Page 1 of 1



1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   ALEXANDRA MORIN CHAU,                                Case No.: 19cv1111 JM (RBB)
11                                       Plaintiff,
                                                          ORDER ON JOINT MOTION TO
12   v.                                                   DISMISS
13   VICTORIA’S SECRET STORES, LLC,
     dba Victoria’s Secret; VICTORIA’S
14   SECRET, a subsidiary of L Brands, Inc.;
15   and DOES 1 through 25,
16                                    Defendants.

17
18          Plaintiff Alexandra Morin Chau and Defendant Victoria’s Secret Stores LLC, dba
19   Victoria’s Secret, jointly move the court to dismiss this action with prejudice pursuant to
20   the parties’ settlement agreement, with each party bearing its own attorneys’ fees and costs.
21   (Doc. No. 11.) Notwithstanding the parties’ failure to identify the authority on which they
22   move for dismissal, the court construes the parties’ joint motion as a stipulation of dismissal
23   under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), signed by all parties who have
24   appeared. Accordingly, the Clerk of Court is directed to close this case.
25         IT IS SO ORDERED.
26   DATED: August 22, 2019
                                                      JEFFREY T. MILLER
27
                                                      United States District Judge
28
                                                      1

                                                                                     19cv1111 JM (RBB)
